FILED

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Robert W. Johnson, )
)

Plaintiff, )

)

V. ) Civil Action No. 19-3470 (UNA)

)

)

Nationwide Mutual )
Insurance Company et al, )
)

Defendants. )

MEMORANDUM OPINION

 

This action, brought pro se, is before the Court on review of plaintiffs application to
proceed in forma pauperis and complaint. The Court will grant the application and dismiss the
complaint.

Complaints filed by pro se litigants are held to less stringent standards than those applied
to formal pleadings drafted by lawyers. See Haines v. Kerner, 404 U.S. 519, 520 (1972). Still,
pro Se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F.
Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires that a
complaint contain a short and plain statement of the grounds upon which the court’s jurisdiction
depends, a short and plain statement of the claim showing that the pleader is entitled to relief,
and a demand for judgment for the relief the pleader seeks, Fed. R. Civ. P. 8(a). It “does not
require detailed factual allegations, but it demands more than an unadorned, the-defendant-
unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal
quotation marks and citation omitted). The purpose of the minimum pleading standard is to give

fair notice to the defendants of the claims being asserted, sufficient to prepare a responsive
1
answer and an adequate defense and to determine whether the doctrine of res judicata applies.
Brown vy. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977). The standard also assists the court in
determining whether it has jurisdiction over the subject matter.

Plaintiff's list of defendants spans the first ten pages of the thirteen-page handwritten
complaint. Most of the defendants are private insurance companies. Plaintiff seeks, among
other relief: “$999 trillion dollars” in “punitive damages” and “$999 billion for future pain &
suffering.” Compl. at 13. The complaint lacks, among other shortcomings, discernable factual

allegations, Therefore, it will be dismissed. An order will issue separately.

(\Gol-d Hy

Date: Ovc ‘ 3 ( 2 | GY United States District Judge